DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.

 Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 1-8 in the reply filed on February 10, 2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II drawn to claims 9-12 a compounder system with a cartridge having a filter and tubing, Group III drawn to claims 13-16 for a compounder system with a cartridge having a female portion of a dry disconnect shuttle valve, and Group IV drawn to claims 17-20 for a compounder system with a cartridge having a syringe pump. Election was made without traverse in the reply filed on February 10, 2021.

Response to Arguments
	Examiner acknowledges the cancellation of claims 4-5.

Applicant’s arguments in view of the drawing objections, see page 12 of the Remarks, filed November 29, 2021, with respect to the drawing amendments have been fully considered and are persuasive.  
Applicant’s arguments in view of the claim amendments, see page 12 of the Remarks, filed November 29, 2021, with respect to the 35 U.S.C. 112 (b) rejection of claim 3 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claim 3 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 13-15 of the Remarks, filed November 29, 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-8 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-8 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
		Claims 9-20 are cancelled. 

Allowable Subject Matter
Claims 1-3 and 6-8 are allowed.
The closest pieces of prior art are Joyce (US 5306242 A) in view of Nishioka (US 20150290079 A1) in further view of Toro (US 20160151561 A1).
Regarding Claim 1:
Joyce discloses a compounder system (Abstract) that has:
A cartridge (12 and 13, Figure 2, the pump cassettes are the cartridge) having:
a frame (Column 4, Lines 34-42, the cassette has a rigid bogy that has a front and back plate with a diaphragm between);
a plurality of controllable fluid pathways (Column 4, Lines 42-57, there are multiple fluid flow passages with valve actuators) disposed within the frame (Column 4, Lines 34-42) and fluidly coupled to at least one diluent port (20, Figure 2, the source solution liquid inlets are the at least one diluent port) and a receiving container port (38, Figure 2, the fluid outlet conduit is the receiving container port), 
a pump (26 and 27, Figure 2) configured to pump a fluid within the plurality of controllable fluid pathways (Column 4, Line 68 to Column 5, Lines 1-2), and 
a needle (Column 5, Lines 45-48) configured to couple the plurality of controllable fluid pathways (Column 4, Lines 42-57) to a vial (14, Figure 2, the container is the vial). 
	Joyce does not disclose:
A piston pump disposed within the frame and configured to pump a fluid within the plurality of controllable fluid pathways, and 
a vial puck configured to attach to the vial, wherein the vial puck comprises a sealing membrane and a hygroscopic member disposed adjacent and external to the sealing membrane, the hygroscopic member configured to absorb a portion of the fluid from the needle, 

	Nishioka teaches a drug container storage device that has:
A vial puck (1, Figure 1, the drug container storage device is the vial puck) configured to attach (Paragraphs [0094] and [0102]) to the vial (2, Figure 4b), wherein the vial puck (1, Figure 1) comprises sealing membrane (13, Figure 28b) and a hygroscopic member (19, Figure 28b), the hygroscopic member configured to absorb a portion of the fluid (Paragraph [0172]) from the needle (33, Figure 5a); and 
a vial (2, Figure 4b) containing a drug (Paragraph [0088]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Joyce to include a vial puck configured to attach to the vial, wherein the vial puck comprises a hygroscopic member configured to absorb a portion of the fluid from the needle and a vial containing a drug as taught by Nishioka with the motivation to prevent leakage of the drug from the vial to outside of the vial.
	Joyce and Nishioka do not teach:
A piston pump disposed within the frame and configured to pump a fluid within the plurality of controllable fluid pathways; and 
a hygroscopic member disposed adjacent and external to the sealing membrane, the hygroscopic member configured to absorb a portion of the fluid from the needle, 
wherein the hygroscopic member is configured to be disposed adjacent to and in direct contact with a vial septum of the vial when the vial puck is attached to the vial.
	Toro teaches pump cassettes and infusion systems that has:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Joyce and Nishioka to include piston pump disposed within the frame and configured to pump a fluid within the plurality of controllable fluid pathways as taught by Toro with the motivation to permit the fluid flow into and out of the cartridge to a patient. 

It is noted that while the current Applicant that is listed on the Application is CareFusion 303, Inc. and the Toro reference is from CareFusion 2200, Inc. it is considered to be two separate Applicants as there is no evidence on record stating that the two Applicants are related. 

The prior art fails, does not disclose, or make obvious:
A hygroscopic member disposed adjacent and external to the sealing membrane, the hygroscopic member configured to absorb a portion of the fluid from the needle, 
wherein the hygroscopic member is configured to be disposed adjacent to and in direct contact with a vial septum of the vial when the vial puck is attached to the vial.

The description of the compounder system having a frame, plurality of controllable fluid pathways, at least one fluid diluent port, a receiving container port, a piston pump, a needle, a vial puck, a sealing membrane, and a hygroscopic member in context of the present application . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Hemmerich (US 5147309 A) teaches an apparatus for priming a hypodermic needle that has the needle wiped by a septum. 
Grabenkort (US 5313992 A) teaches a compounder system that has diluent port, a container receiving port, cartridge, fluid pathways, and a pump. 
Percarpio (US 4226333 A) teaches a cannula pierceable self-sealing closure that has a hygroscopic material, a septum, and vial.
Tullar (US 2186888 A) teaches an antiseptic bottle closure that has a vial, a septum, and a hygroscopic material. 
Dehan (US 20130274656 A1) teaches a device for mixing at least two constituents that has a piston pump and a needle. 
Sharp (US 20060287639 A1) teaches a safety fluid transfer cannula that has a sealing membrane that conforms to the needle. 
Dent (US 4524809 A) teaches a sterilizing fitment that has a vial containing a drug, a septum, a sponge, and a sealing membrane.

Carrel (US 20150013811 A1) teaches an adapter that has a vial containing a drug, a septum, a vial puck, and a sealing membrane.
Flynn (US 3578037 A) teaches a method for filling syringe that has a vial containing a drug, a septum, a filter, and a sealing membrane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753